DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 4-6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam et al. (US 4,927,299) (hereafter Ramalingam) in view of “Piezoelectric sensing coating for real time impact detection and location on aircraft structures” by  Jean-Fabien Capsal, Charlotte David, Eric Dantras, and Collette Lacabanne (hereafter “Piezoelectric sensing”).
With regards to claim 1, Ramalingam discloses an assembly (Figures, abstract) comprising: at least one sensor (25, 28, 30 in Figure 3, 91 in Figures 10 and 11, and 94 in Figure 12) arranged to convert one or more physical magnitudes to electrical sensor signals (column 5 line 8 – column 6 line 23), and at least one mechanically functional component (tool in Figure 3, bearing in Figures 10 and 11, and gear in Figure 12), the at least one mechanically functional component having one or more first surface areas related to the function of the at least one mechanically functional component (Figures 3, 10, 11, and 12, column 7 line 67 – column 8 line 24) and in addition one or more second surface areas (Figures 3, 10, 11, and 12, column 7 line 67 – column 8 line 24), the at least one sensor being firmly coupled to the at least one mechanically functional component (column 3, lines 24-37, piezoelectric material is deposited to form an integral sensor), where the at least one sensor comprises: an electroactive composite (Figure 3, piezoelectric material 32) deposited directly onto a whole of or a part of at least one of the one or more second surface areas in the form of a first layer (column 5 lines 38-66, column 7 line 67 – column 8 line 24); and at least one conductive electrode (33 in Figure 3) deposited directly on a part of the electroactive composite in the form of a second layer (column 5 lines 38-66).
Ramalingam discloses the claimed invention with the exception of the electroactive composite being a mix of a liquid matrix and submicro or nano particles.
“Piezoelectric sensing” teaches that it is known in the art to utilize an electroactive composite composed of a liquid matrix (polyurethane matrix, see abstract, page 1, last paragraph – page 2, first paragraph) and submicro or nano particles (see abstract, page 1 second to last paragraph) to form a piezoelectric composite for measuring acoustic emission signals (known to be the signals produced by impacts on the airplane wing). The piezoelectric sensor being finished by conductive electrodes (silver paint) being deposited before the piezoelectric sensor was put through a poling process (page 2, first paragraph) to finish the piezoelectric sensor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ramalingam to utilize an electroactive composite of a liquid matrix and submicro or nano “Piezoelectric sensing” as “Piezoelectric sensing” teaches that the sensitive nanomaterial is light weight compared to bulk ceramic, easy to mold, and impact resistant (page 7, Conclusion section) which would allow the liquid matrix and submicro or nano particles to be utilized in a variety of environments in which the weight of the sensor is critical.
With regards to claim 2, Ramalingam discloses the claimed invention with the exception of the electroactive composite being subjected to electrical poling during manufacture of the at least one sensor.
“Piezoelectric sensing” teaches that it is known in the art to utilize an electroactive composite which is by being put through a poling process (page 2, first paragraph) to finish the piezoelectric sensor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ramalingam to utilize an electroactive composite which is subject to electrical poling during manufacture of the at least one sensor as taught by “Piezoelectric sensing” as “Piezoelectric sensing” teaches that the sensitive nanomaterial is light weight compared to bulk ceramic, easy to mold, and impact resistant (page 7, Conclusion section) which would allow the liquid matrix and submicro or nano particles to be utilized in a variety of environments in which the weight of the sensor is critical.
With regards to claim 4, Ramalingam discloses the claimed invention with the exception of the liquid matrix being a polyurethane with high dielectric properties.
“Piezoelectric sensing” teaches that it is known in the art to utilize an electroactive composite composed of a liquid matrix (water based polyurethane matrix, see abstract, page 1, last paragraph – page 2, first paragraph) and submicro or nano particles (see abstract, page 1 second to last paragraph) to form a piezoelectric composite for measuring acoustic emission signals (known to be the signals produced by impacts on the airplane wing). The water based polyurethane matrix inherently has high dielectric properties.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ramalingam to utilize an electroactive composite of a liquid matrix which is a polyurethane with high dielectric properties as taught by “Piezoelectric sensing” as “Piezoelectric sensing” teaches that the sensitive nanomaterial is light weight compared to bulk ceramic, easy to mold, and impact resistant (page 7, Conclusion section) which would allow the liquid matrix and submicro or nano particles to be utilized in a variety of environments in which the weight of the sensor is critical.
With regards to claims 5 and 6, Ramalingam discloses the claimed invention with the exception of the submicro or nano particles being ferroelectric particles (as found in claim 5), the ferroelectric particles being barium titanate particles (as found in claim 6).
“Piezoelectric sensing” teaches that it is known in the art to utilize an electroactive composite composed of a liquid matrix (water based polyurethane matrix, see abstract, page 1, last paragraph – page 2, first paragraph) and submicro or nano particles (BaTiO3 or BT (Barium titanate) particles, see abstract, page 1 second to last paragraph to page 2 first paragraph) to form a piezoelectric composite for measuring acoustic emission signals (known to be the signals produced by impacts on the airplane wing). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ramalingam to utilize an electroactive composite with ferroelectric particles, especially barium titanate particles, as taught by “Piezoelectric sensing” as “Piezoelectric sensing” teaches that the sensitive nanomaterial is light weight compared to bulk ceramic, easy to mold, and impact resistant (page 7, Conclusion section) which would allow the liquid matrix and submicro or nano particles to be utilized in a variety of environments in which the weight of the sensor is critical.
With regards to claim 10, Ramalingam discloses the mechanically functional component being one of a shaft, a gear, or a bearing in Figures 10-12 and column 7 line 67 – column 8 line 24.
With regards to claim 12, Ramalingam discloses the mechanically functional component being a part of rolling element bearing in Figures 10-11 and column 7 line 67 – column 8 line 24.
With regards to claims 11, 13, 14, and 15, Ramalingam discloses the claimed invention with the exception of the mechanical functional component being part of a plain bearing (as found in claim 11), the part of the plain bearing being an outer ring (as found in claim 13), the part of the plain bearing being an inner ring (as found in claim 14), and the part of the plain bearing being a cage (as found in claim 15).
Ramalingam teaches in Figures 10 and 11 and at column 7 line 67 – column 8 line using the at least one sensor (91) on a mechanical functional component which is part of a roller bearing, including the outer and inner rings of the roller bearing. Furthermore, Ramalingam discloses at column 8 line 41 – column 9 line 5 utilizing the disclosed integrated acoustic emission sensor on a plurality of tools and other machine elements where similar cyclic loading is common.
Therefore, as the differences between the disclosed roller bearing and a plain bearing are well-known throughout the art, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system of Ramalingam to monitor a plain bearing, including placing the at least one sensor on the outer ring, inner ring, and/or cage of the plain bearing, as they system of Ramalingam would work equally well on either bearing system with no modifications. 

Allowable Subject Matter
Claims 7-9 and 16-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  With regards to claim 7, the prior art of record fails to teach and/or suggest an assembly comprising, in combination with the other recited elements, at least one sensor arranged to convert one or more physical magnitudes to electrical sensors, each of the at least one sensor comprising an electroactive composite deposited directly onto a whole of or a part of at least one or more of the one or more second surfaces in the form of a layer; and at least one conductive electrode deposited directly on a part of the electroactive composite in the form of a second layer, especially wherein the conductive electrode is a piezoresistive composite.
With regards to claim 9, the prior art of record fails to teach and/or suggest an assembly comprising, in combination with the other recited elements, at least one sensor arranged to convert one or more physical magnitudes to electrical sensors, each of the at least one sensor comprising an electroactive composite deposited directly onto a whole of or a part of at least one or more of the one or more second surfaces in the form of a layer; and at least one conductive electrode deposited directly on a part of the electroactive composite in the form of a second layer, especially wherein the at least one conductive electrode is configured as a multislot resonating patch antenna.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Piezoelectric paint: Ceramic-polymer composites for vibration sensors” by J.R. White, B. De Poumeyrol, J.M. Hale, and R. Stephenson teaches a piezoelectric ceramic-polymer composite for use as a novel thick film strain sensor.
“Sensitivity of piezoelectric sensors fabricated with various types of commercial PZT powder” by Giap Ha and Jack M. Hale teaches the various grades of PZT ceramic powder for use in the manufacture of piezoelectric paint. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855